Citation Nr: 0719178	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-17 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hemorrhoids.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
atrial septal defect, claimed as palpitations and atrial 
fibrillation and, if so, whether the reopened claim should be 
granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has bilateral hearing loss disability that is due to any 
incident or event in military service, and sensorineural 
hearing loss was not manifested within one year after 
separation from active service.  

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has hemorrhoids that are due to any incident or event in 
military service.  

3.  In a January 1977 rating decision, the RO denied 
entitlement to service connection for atrial septal defect.  
The veteran did not appeal that decision, and it became 
final.

4.  Evidence received since the final January 1977 RO 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  

5.  Atrial septal defect is a congenital defect that is not a 
disease of injury subject to service connection under the 
applicable regulations.  

6.  There is no competent medical evidence of record showing 
the veteran incurred a chronic, superimposed disease or 
injury in service.   


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).  

2.  Hemorrhoids were not incurred in or aggravated by the 
veteran's service.  38 U.S.C.A. § 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2006).  

3.  New and material evidence to reopen the claim of 
entitlement to service connection for atrial septal defect 
has been received, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

4.  Atrial septal defect is a congenital defect that is not 
subject to service connection.  38 U.S.C.A. § 1101, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2006); Winn v. 
Brown, 8 Vet. App. 510 (1996).

5.  A superimposed disease or injury was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In February and May 2004, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  The February 2004 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claims for service connection, 
including medical records, employment records, or records 
from other Federal agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The May 2004 letter informed the veteran 
that, because his claim for service connection for atrial 
septal defect has been denied previously, he must submit new 
and material evidence to reopen the claim.  The veteran was 
informed of the definition of new and material evidence but 
he was not informed of the reasons for the previous denial or 
the types of evidence needed to substantiate the elements 
that were found insufficient at the time of the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
However, the Board finds that the essential fairness of the 
adjudication has not been affected given that the veteran's 
claim for atrial septal defect will be reopened herein and he 
was properly informed of the types of evidence needed to 
substantiate a claim for service connection.  With respect to 
all claims on appeal, the veteran was advised that he should 
send information describing any additional evidence or the 
evidence itself, including any medical reports he has.  This 
effectively informed him that he should provide any evidence 
in his possession that pertains to his claim.  

The Board finds that the content of the February and May 2004 
letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a February 2005 Statement of the Case (SOC) 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claims herein are being denied, such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  



A.	Bilateral hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The veteran contends that service connection for bilateral 
hearing loss is warranted because he was exposed to noise 
from aircraft engines during service as he was required to 
refuel planes as a fuel plant specialist.  

The veteran's Report of Separation from Active Duty (DD Form 
214) shows the veteran's military occupational specialty 
(MOS) was indeed a fuel specialist.  Therefore, the Board 
does not dispute that the veteran was exposed to noise from 
aircraft engines during service.  However, after carefully 
reviewing the evidence of record, the Board finds the 
preponderance of the evidence is against the claim of service 
connection for bilateral hearing loss.

The veteran's service medical records do not contain any 
audiometric examinations which show the veteran had impaired 
hearing during service, and in this regard, the Board notes 
the veteran's separation examination report is not included 
in the record.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held where there [is] 
no evidence of the veteran's hearing disability until many 
years after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Hensley, 5 Vet. App. at 160 (quoting 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

In this case, however, review of the evidence reveals the 
veteran does not have hearing loss as defined by VA.  In this 
context, the Board notes that the January 2005 VA 
audiological examination report shows that the veteran's 
hearing was within normal limits at every frequency from 500 
to 4000 Hz (all thresholds were 25 decibels or less), and his 
speech recognition scores were 94%.  The Board does note that 
the examiner who conducted the January 2005 VA examination 
opined that it is at least as likely as not that the 
veteran's hearing loss is due to his military service; 
however, as noted above, in order for impaired hearing to be 
considered a disability, certain requirements must be met and 
in this case, there is no evidence showing the veteran's 
hearing loss has reached the level to be considered a 
disability for VA compensation purposes.  Therefore, without 
evidence of the disability being claimed, the veteran's claim 
for service connection must be denied.  See Brammer, supra; 
Rabideau, supra.  

B.	Hemorrhoids

The veteran is also seeking entitlement to service connection 
for hemorrhoids.  

Review of the service medical records reveals no complaints, 
treatment, or findings related to hemorrhoids.  In addition, 
there is no competent evidence of record showing the veteran 
has a current disability manifested by hemorrhoids.  In this 
regard, the Board notes the veteran has stated that he is 
self-treating and self-medicating his hemorrhoids with over-
the-counter medications.  However, as noted, in order to 
grant service connection, there must be medical evidence of a 
current disability and medical evidence of a nexus between an 
in-service injury or disease and the current disability.

In this case, the veteran was asked to submit evidence in 
support of his claim and yet, there is no evidence showing he 
currently suffers from hemorrhoids or medical evidence 
showing a nexus between the veteran's military service and 
claimed hemorrhoids.  As such, the veteran's claim for 
service connection cannot be granted.  See Brammer, supra; 
Rabideau, supra.  

C.	Atrial Septal Defect

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Entitlement to service connection for atrial septal defect 
was denied in a rating decision dated January 1977.  At that 
time, the RO considered service medical records which showed 
the veteran was diagnosed with congenital atrial septal 
defect during service.  The RO denied the veteran's claim on 
the basis that constitutional or developmental abnormalities 
are not disabilities under the law.  The veteran did not 
appeal the RO's determination; therefore, the January 1977 
rating decision became final.  See 38 U.S.C.A. § 7105 (West 
2002).  

Since the January 1977 decision, the new evidence that has 
been submitted includes a July 2004 VA examination wherein 
the examining physician determined that it is at least as 
likely as not that the veteran's current diagnosis of 
paroxysmal atrial fibrillation is secondary to the atrial 
septal defect diagnosed in service.  

At the time of the last final decision, there was no medical 
evidence showing a nexus between the veteran's current 
disability and any injury or disease manifested in service.  
Since the January 1977 rating decision, evidence has been 
obtained which suggests that the veteran has a current 
disability that is related to his military service, and in 
determining whether new and material evidence has been 
submitted to reopen a claim for service connection, we 
presume the credibility of all evidence.  Therefore, the 
Board finds that such evidence is new, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for a psychiatric 
disability may be reopened.  See 38 U.S.C.A. § 5108.  

The Board will proceed to evaluate the merits of the claim.  
The veteran will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection and has been afforded an opportunity to 
present argument and evidence in support of his claim.  
Moreover, the RO has considered the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The service medical records show that, in November 1973, the 
veteran was treated for complaints of headaches and a 
syncopal episode.  The veteran was also previously evaluated 
for unusual sensations of numbness on the right side of his 
body.  On examination in November 1973, he was found to have 
a systolic ejection murmur which was diagnosed as a possible 
atrial septal defect.  A subsequent cardiac catherization 
revealed the veteran had congenital heart disease manifested 
by a small atrial septal defect.  It was determined, however, 
that no further treatment was necessary and the veteran was 
released to active duty.  

As an initial matter, the Board notes that congenital or 
developmental defects are not diseases or injuries subject to 
service connection within the meaning of the applicable law.  
See 38 C.F.R. § 3.303(c), 4.9 (2006); Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. 
Cir. 1997); see also VAOPGCPREC 82- 90.  However, the VA 
General Counsel has noted that if, during service, 
superimposed disease or injury occurs, service connection may 
be warranted for the resultant disability.  Id.

Therefore, because the veteran's atrial septal defect is 
congenital in nature and is thus, not subject to service 
connection, the controlling issue in this case is whether a 
superimposed disease or injury was incurred during service.  

In this case, the examiner who conducted the July 2004 VA 
examination noted that atrial septal defects can be 
complicated by atrial arrhythmias to include supraventricular 
tachycardia and atrial fibrillation.  After reviewing the 
veteran's claims file, the examiner determined that it is at 
least as likely as not that the veteran's current diagnosis 
of paroxysmal atrial fibrillation is secondary to the atrial 
septal defect diagnosed in service and that the syncopal 
episodes and numbness manifested in service were secondary to 
a transient atrial arrhythmia.  In rendering her opinion, the 
VA examiner noted that there was no evidence of either atrial 
or ventricular arrhythmias during his hospitalization in 
November 1973 or at any subsequent medical evaluation.  The 
examiner also noted that the veteran's current diagnosis 
indicates that his atrial fibrillation is paroxysmal and not 
sustained.  

Based on the foregoing, the Board finds that, although a 
medical professional has related the veteran's current 
diagnosis to the atrial septal defect found in his military 
service, she also determined that the symptoms the veteran 
manifested during service were likely due to a transient 
disability, i.e. transient atrial arrhythmias; therefore, the 
veteran did not incur a chronic superimposed disability in 
service.  In making this determination, the Board finds 
probative, as the July 2004 VA examiner noted, that the 
veteran's current diagnosis is paroxysmal atrial 
fibrillation, which indicates that his episodes of atrial 
fibrillation recur suddenly.  See Dorland's Illustrated 
Medical Dictionary 1235 (28th ed. 1994).  As noted by the 
examiner in 2004, there is no evidence showing the veteran 
had atrial or ventricular arrhythmias during his 
hospitalization in November 1973 or thereafter.  In addition, 
there is no medical evidence showing the veteran continued to 
experience recurring atrial fibrillations for 20 years after 
he was separated from service.  

In this context, the Board notes the veteran was diagnosed 
with paroxysmal atrial fibrillation in April 2001 and there 
is no evidence prior to that time which shows the veteran had 
complications due to his heart problems.  This gap of 20 
years in the record militates against a finding that the 
transient atrial fibrillation manifested in service or any 
symptoms associated therewith caused a chronic disorder, and 
also rebuts any assertion of continuity of symptomatology 
since separation from service.  See 38 C.F.R. § 3.303(b); see 
also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

Therefore, the Board finds that the preponderance of the 
evidence shows the veteran did not incur a chronic 
superimposed disease or injury in service due to his 
congenital atrial septal defect and thus, service connection 
is not warranted in this case.  There is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 49.



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for atrial septal defect, 
or any superimposed disease or injury associated therewith, 
is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


